Citation Nr: 1808373	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  12-27 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for radiculopathy as secondary to the service-connected lumbosacral spine disability status post artificial disc implantation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel





INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Navy from November 2008 to March 2010.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.


FINDING OF FACT

The current radiculopathy, which is manifested by pain radiating into the buttocks and/or posterior thigh, was caused by the service-connected lumbar spine disability.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for lumbar radiculopathy, based on secondary causation by the service-connected lumbar spine disability, are met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The issue of entitlement to service connection for radiculopathy as secondary to the service-connected lumbar spine disability has been considered with respect to VA's duties to notify and assist.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Given the favorable outcome of the appeal, which is a full grant of benefits sought, the appeal has been substantiated, obviating the need for further discussion of how VA fulfilled the duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Legal Criteria

Service connection may be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 
439 (1995).

Service Connection Analysis

The Veteran contends that he has radiculopathy caused by the service-connected lumbar spine disability.  This is the sole contention and he has advanced no other theory of entitlement to service connection; therefore, the analysis below is focused solely on the theory of secondary service connection, the only theory of entitlement that has been advanced by the Veteran and raised by the record.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  

After review of the lay and medical evidence of record, the evidence is in equipoise on the question of whether the Veteran has radiculopathy caused by the service-connected lumbar spine disability so that service connection for lumbar radiculopathy is warranted on a secondary basis.  A March 2010 private hospital operative report is included in the record and notes pre-operative and post-operative diagnoses of lumbar subluxation with spinal stenosis at L5-S1 with ossification of the posterior longitudinal ligament with osteophyte complexes causing neural impingement and lumbar radiculopathy, as well as mechanic low back pain and degenerative disc disease.  The March 2010 lumbar spine operative procedure also included neurolysis, which is defined as release of a nerve sheath by cutting it longitudinally, operative breaking up of perineural adhesions, or relief of tension upon a nerve obtained by stretching.  See https://medical-dictionary.thefreedictionary.com/neurolysis.  This evidence shows that the March 2010 private medical provider who performed the spine surgery diagnosed lumbar radiculopathy prior to the surgical procedure, performed neurolysis as part of the surgery (which strongly indicates nerve involvement associated with the lumbar spine disability), and continued the diagnosis of lumbar radiculopathy after the procedure.  The March 2010 private operative report showing a lumbar radiculopathy diagnosis is dated approximately seven months prior to filing of the current disability claim in October 2010.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).

The Board notes that the July 2010 and February 2011 VA examiners each opined that there was no evidence of lumbar radiculopathy; however, neither VA examiner addressed the prior diagnosis of lumbar radiculopathy shown in the March 2010 private operative report.  Also, the Veteran reported symptoms of low back pain radiating into the rectal area at the February 2011 VA examination and low back pain radiating down the posterior thigh when the spine is in certain positions at an April 2016 VA medicine clinic appointment, which are symptoms consistent with lumbar radiculopathy.  In consideration of the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is in equipoise on the question of whether the Veteran has radiculopathy caused by the service-connected lumbar spine disability; therefore, service connection for lumbar radiculopathy on a secondary basis is granted.

ORDER

Service connection for lumbar radiculopathy based on secondary causation by the service-connected lumbosacral spine disability status post artificial disc implantation is granted.
	

____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


